Citation Nr: 0927452	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, including peripheral edema.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Manchester, New Hampshire which, in 
pertinent part, denied service connection for a bilateral leg 
disability and for a back disability.  The rating decision 
also denied service connection for left and right knee 
disabilities.  The Veteran entered a notice of disagreement 
with all of these issues.  However, the Veteran was granted 
service connection for his knee disabilities during the 
pendency of this appeal; thus he received in full the benefit 
sought with respect to those disabilities and they are not 
now before the Board.   


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral leg 
disability that is related to his military service.  To the 
extent that the Veteran currently has peripheral edema of his 
lower extremities, there is no evidence that this disability 
was present during service and no evidence that it was caused 
by a disease or injury that occurred during the Veteran's 
service. 

2.  The evidence does not show that the Veteran is currently 
diagnosed with a back disability.  To the extent that a back 
disability exists, there is no evidence that it is related to 
the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran was not shown to have a current bilateral leg 
disability that was either incurred in, or caused or 
aggravated by, his service.  To the extent that the Veteran 
currently has peripheral edema of the lower extremities, this 
disability was neither caused nor aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The Veteran was not shown to have a current back 
disability that is related to his military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the Veteran was sent a letter dated in 
September 2004, prior to the rating decision herein, which 
informed him of what needed to be shown in order to establish 
service connection for a claimed disability.  The letter also 
informed the Veteran about the types of evidence that would 
assist VA in making its decision and explained what evidence 
VA was responsible for obtaining as well as the evidence that 
the Veteran needed to ensure that VA received.  The Veteran 
was sent another letter in March 2006 that provided 
additional information about what he needed to show to 
establish service connection for his claimed disabilities as 
well as VA's duty to assist him in developing his claim.  In 
response to this notice, the Veteran indicated that he had no 
additional evidence to submit.  His claim was subsequently 
adjudicated in a Statement of the Case (SOC) dated in June 
2006.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  The claims file does not indicate that the 
Veteran was provided the notice required by Dingess.   
However, this error is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to the claimed 
disabilities.   

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
of record evidence including service treatment records and 
various private treatment records.  The Veteran did not 
indicate that he was treated by VA for his legs or his back.  

While the Veteran was afforded a VA examination of his knees, 
he was not afforded a VA examination that addressed his 
claims for service connection for his claimed leg and back 
disabilities.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id. 

In this case VA was not required to provide an examination 
with respect to the Veteran's claim for service connection 
for the Veteran's claimed bilateral leg disability because 
there is no competent evidence that the Veteran's peripheral 
edema of the lower extremities, to the extent it still 
exists, is related to his service.  VA was not required to 
provide an examination of the Veteran's back because he 
provided no information about his claimed back disability, 
there is no evidence that he was diagnosed with a back 
disability, and there is no competent evidence that any such 
disability, if it exits, is related to the Veteran's military 
service.

The Board therefore finds that the VA satisfied its duty to 
notify and assist the Veteran. 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  Bilateral leg disability

The Veteran claims that he has a bilateral leg disability 
that is related to his military service.  Specifically, in 
his Notice of Disagreement (NOD) dated in October 2005, the 
Veteran claimed that he injured his knees, back, and legs 
while parachute jumping and, additionally, that repeated 
parachute jumps caused him to develop these disabilities.  He 
also claims that these injuries were caused or aggravated by 
his flat feet condition which was diagnosed during his 
service.  The Veteran was granted service connection for his 
right and left knee disabilities in a separate October 2006 
rating decision.  He was denied service connection for his 
flat feet in a rating decision dated in February 2007; that 
decision is not part of this appeal.  The Board notes that 
insofar as the Veteran's claim for service connection for his 
flat feet was denied, he cannot be granted service connection 
on a secondary basis for disabilities that were caused or 
aggravated by his flat feet.  

The Veteran's service treatment records indicate that he was 
treated on one occasion for a sprained right ankle in June 
1975.  He also complained of injuries to his knees and 
swelling and pain of the knees on several occasions, 
including after an injury to his knees that was reportedly 
received during a parachute jump.  On one occasion in July 
1976 a complaint of leg pain is documented, but when read in 
context of the entire treatment note this referred to an 
injury to the Veteran's knees.  As noted above, the Veteran 
was already granted service connection for his knee 
disabilities.  Service treatment records do not show any 
other complaints of, or treatment for, any diseases or 
injuries of the legs.  The Veteran's lower extremities were 
assessed as normal at his separation physical in April 1978.  

Private treatment records indicate that the Veteran developed 
swelling and burning of the legs in May 2000.  He was 
diagnosed with peripheral edema.  His physician opined that 
it was his strong suspicion that the Veteran's leg problem 
was related to the number of hours that he was standing on 
his legs.  Subsequently, he was diagnosed with peripheral 
edema secondary to venous insufficiency and/or venous stasis.  
He was treated with Lasix (furosemide), a diuretic.  The last 
treatment record showing treatment for peripheral edema is 
dated in December 2000.  That treatment record indicated that 
the Veteran was switching his employment to a job that did 
not involve any standing still.  The private physician 
recommended reducing Lasix after starting the new job, and 
then discontinuing it if the Veteran continued to do well.  A 
May 2005 treatment record indicated that the Veteran did not 
have edema at that time and was no longer taking diuretic 
medication.  Private treatment records do not reference any 
other complaints of, or treatment for, the Veteran's legs 
other than his knee pain.  

It is unclear whether the Veteran had a chronic bilateral leg 
disability at any time during the pendency of this claim, 
insofar as the only medical records referencing a leg 
disorder were from 2000, more than 3 years prior to the 
Veteran's claim.  Subsequent treatment records do not 
reference a leg disorder other than the Veteran's knee 
disabilities.  

To the extent that the Veteran currently has a bilateral leg 
disability, there is no evidence that it is related to his 
military service.  There was no evidence of peripheral edema 
of the legs or venous insufficiency during the Veteran's 
service.  There is no evidence of treatment for edema of the 
legs until more than 20 years after the Veteran's service.  
The Board notes that a prolonged period without medical 
complaint may be considered along with other factors when 
weighing the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

Moreover, there is no medical evidence of a nexus between the 
Veteran's parachute jumps during his service and any leg 
disability.  While his private physician related the 
Veteran's knee problems to knee fractures that allegedly 
occurred while the Veteran was parachute jumping, the 
physician did not relate the Veteran's peripheral edema to 
this incident.  In any event, the Veteran's service treatment 
records do not indicate that the Veteran fractured his knees 
at any time during his service.  See, e.g., Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 303-304 (2008) (noting that the 
Board may examine the factual foundations of a medical 
opinion).  While the Veteran may believe that he has a 
bilateral leg disability that is related to his military 
service, there is no evidence that he possesses the necessary 
training or credentials to diagnose any medical condition or 
to provide an expert opinion as to the etiology thereof.  
See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See 
also, e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
bilateral leg disability is denied.

	B)  Back Disability 

The Veteran contends that he has a back disability that is 
related to his service, specifically, to parachute jumping 
while in service.  The Veteran also contends that this 
disability was caused or aggravated by his flat feet.  As 
noted above, the Veteran was denied service connection for 
his flat feet and, as a result, secondary service connection 
cannot be premised upon this disability.  

The Veteran's service treatment records do not show 
complaints of, or treatment for, a back injury or disability.  
The Veteran's private treatment records do not show a 
diagnosis of, or treatment for, a back disability.  Although 
the RO requested that the Veteran provide more information 
about his claimed back disability in a letter dated in 
September 2004, the Veteran did not do so.  While the Veteran 
claims that he has an unspecified back disability that is 
related to his military service, there is no indication that 
he possesses the training or qualifications to diagnose or 
explain the etiology of his claimed back disability.  See, 
e.g. Wallin 11 Vet. App. at 514; Espiritu,  2 Vet. App. at 
494-495.  Insofar as there is no competent evidence that the 
Veteran has a back disability or, if such a disability 
exists, that it is related to the Veteran's military service, 
service connection may not be granted.

The benefit of the doubt doctrine is inapplicable to this 
claim because the preponderance of the evidence is against 
it. See, e.g., Gilbert 1 Vet. App. at 55 Service connection 
for a back disability is denied.



	(CONTINUED ON NEXT PAGE)



 
ORDER

Service connection for a bilateral leg disability, including 
peripheral edema, is denied.

Service connection for a back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


